08-61683-BPH Doc#: 493 Filed: 09/08/20 Entered: 09/08/20 12:14:18 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MONTANA


 In re

          JAMES CANTON,                                        Case No. 08-61683-BPH

                         Debtors.



                                            ORDER

         At Butte in said District this 8th day of September, 2020.

         Upon review of the Combined Request for Judicial Notice (“Request”) filed by Creditors

Thomas R. Bravard, Donald R. Dammel, Quality Water Works, Inc., Ronan Telephone

Company, Robert D. and Cheryl L. Stone, N. Richard Higgins, Andrew William Taylor, Tim L.

Guenzler, Jack and Gail Downes, Ed Engel, Marianne M. Johnson, Greg Fraser, Kenneth L. and

Susan J. Piedalue, Zach Guenzler, Janette Neu, Corey E. and Kathy A. Richwine, and Donald

and Jacqueline Byrnes on September 4, 2020,

         IT IS ORDERED that the Request filed at ECF No. 490 is granted and, to the extent

permitted under the Federal Rules of Evidence, the Court takes judicial notice of the items listed

in the Request filed at ECF No. 490.
